In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (LeVine, J.), dated February 6, 1986, which, after a hearing on the defendant’s application to dismiss the complaint based on the lack of personal jurisdiction, inter alia, dismissed the action with prejudice.
Ordered that the order is reversed, with costs, the motion is denied, the complaint is reinstated, and the defendant’s time to answer is extended until 20 days after service upon her of a copy of this decision and order, with notice of entry.
The defendant’s presentation at the scene of the accident of a driver’s license with an incorrect address was sufficient to estop her from "contesting the validity of the service of process upon [her] at the address noted on [her] license and the due diligence of the plaintiff in ascertaining [her] correct actual dwelling place or usual place of abode” (Treutlein v Gutierrez, 129 AD2d 791, 791-792; Hill v Jones, 113 AD2d 874; Kramer v Ryder Truck Rental, 112 AD2d 194). Thompson, J. P., Bracken, Lawrence and Harwood, JJ., concur.